DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Claims 5, 6 and 8 are pending in this application, Claim 6 is acknowledged as withdrawn, Claims 5 and 8 were examined on their merits.

The rejection of Claims 4 and 7 under 35 U.S.C. § 103 as being unpatentable over Georgiou et al. (2001) in view of Laboratory Solution Preparation (2011), and further in view of Wang et al. (US 2009/0227001 A1), all of record, has been withdrawn due to the Applicant’s cancellation of those claims in the amendments filed 01/04/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition comprising:  0.8% (w/v) of a carbon source (malt extract); 0.04% each (w/v) of nitrogen source (peptone and yeast extract); 0.4% (w/v) of vitamin A; agar; and distilled water until 100% (w/v).

This judicial exception is not integrated into a practical application because the composition is generally linked to a field of use (culturing Antrodia cinnamomea).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Is the claim to a process, machine, manufacture or composition of matter?


Step 2A, prong 1) Is the claim directed to a Law of Nature, a Natural Phenomenon (Product of Nature) or an Abstract Idea?
Yes, the claim(s) recite a composition comprising: 0.8% (w/v) of a carbon source (malt extract); 0.04%(w/v) each of nitrogen source (peptone and yeast extract); 0.4%(w/v) of vitamin A; agar (agarose and agaropectin); and distilled water until 100% (w/v), all of which occur in nature, e.g. the agar is a mere isolate of algae while the carbon source(s), nitrogen source(s) are isolates of naturally occurring yeast and malt, Vitamin A is a naturally occurring compound and distilled water is a purified form of water, all of which are not markedly different from their natural counterparts.  It is not the case that these naturally occurring compounds acquire any new properties by virtue of their combination. The compounds in this mixture are individually known to be useful for microbial and/or plant growth, e.g. for energy, proliferation and antioxidant properties, for example.

Step 2A, prong 2) Is the Judicial Exception integrated into a Practical Application?
No, the claim does not integrate the JE into a practical application.  The preamble recitation of “A medium configured to culture Antrodia cinnamomea" requires no more than the claim’s structural requirement of the natural components.  However, such a formulation is not integrated into any particular practical application as it merely links the Judicial Exception to a field of use, that is, culturing a particular fungus.

No, the claim does not recite additional elements that amount to significantly more than the JE.  With regard to Claims 5 and 8, the claim limits to particular components and/or amounts of each component and a characteristic property of Antrodia cinnamomea (red color mycelia) are not “significantly more.”

Response to Arguments

Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 

The Applicant argues that although peptone and Vitamin A are naturally occurring, the malt extract, yeast extract and distilled water are not, and thus, the claimed composition is not a “product of nature” (Remarks, Pg. 5, 24-27).

This is not found to be persuasive for the following reasons, as discussed above, while the malt extract, yeast extract and distilled water are not naturally occurring, they are not markedly different from their natural counterparts.  It is not the case that these compounds acquire any new properties by virtue of their combination. The compounds in this mixture are individually known to be useful for microbial and/or plant growth, e.g. for energy, proliferation and antioxidant properties, for example.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Georgiou et al. (2001) in view of Laboratory Solution Preparation (2011), and further in view of Wang et al. (US 2009/0227001 A1), all of record.

Claims 5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Zorn et al. (2003) in view of Laboratory Solution Preparation (2011), and further in view of Wang et al. (US 2009/0227001 A1), all of record.  For purposes of brevity, the rejection has not been repeated below as the rejection rationale is the same as the rejection in view of Georgiou et al. above.

Georgiou et al. teaches a medium, comprising:  the carbon source 0.1 M glucose, the nitrogen source 0.1% (w/v) yeast extract and 1.5% (w/v) agar inoculated with a β-carotene (Vitamin A) producing fungus and cultured, thereby producing Vitamin A (Pg. 1110, Column 2, Lines 15-19 and 29-30 and Pg. 1112, Fig. 3), and reading on Claim 5 in part.

et al. did not specifically teach wherein the medium comprises:  0.8% (w/v) of malt extract, 0.08% (w/v) of peptone, 0.08 %(w/v) yeast extract, 0.4% (w/v) Vitamin A, and distilled water until 100% (w/v), as now required by Claim 5;
or wherein mycelia of Antrodia cinnamomea are in red color, as now required by Claim 8.

Laboratory Solution Preparation teaches the preparation of a 0.8% agarose gel requires 0.8 g of agarose in 100 mL of aqueous buffer (solvent) or 100% (w/v) (Pg.
9, Column 1, Lines 30-38) as well as a general method of preparing a solution comprising adding distilled water up to 100%(w/v) (Pg. 4, “How to make a solution”).

Wang et al. teaches a medium for culturing fungi, comprising;  a basal material (such as agar), a carbon source (such as glucose), a nitrogen source (such as malt extract, yeast extract or peptone) or combinations thereof, wherein the carbon source is present at 0.5-30%(w/v) and the nitrogen source is present at 0.05-5%(w/v) (overlapping the claimed ranges) (Pg. 2, Paragraphs [0021], [0023] and [0024]).





et al. comprising glucose, yeast extract, Vitamin A, and agar with the substitution of malt extract for glucose and the inclusion of peptone as taught by Wang et al. because this is no more than the use of a known technique (fungi cultivation medium components) to improve a similar product (fungi cultivation medium) in the same way (fungi cultivation) and the simple substitution of one known element (malt extract nitrogen source) for another (yeast extract nitrogen source) to obtain predictable results (media with nitrogen source).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition of Georgiou et al. and Wang et al. comprising glucose, peptone, malt extract, Vitamin A, and agar to bring the composition up to 100%(w/v) with a solvent because Laboratory Solution Preparation teaches that this is how agar compositions are routinely prepared. 


With regard to the specific amounts of the components required by Claim 5, the MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Further, those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification of concentrations because this is no more than the routine optimization of result-effective variables.  That is, the carbon sources, nitrogen sources, Vitamin A and agar are all used to effectively grow/proliferate the Vitamin A producing fungus on a solid support.  The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).




With regard to the limitation of Claim 8, that the mycelia of Antrodia cinnamomea is in red color, the Examiner notes that Claim 5 is drawn to a culture medium “configured to culture Antrodia cinnamomea", and thus the preamble recites an intended use for the culture media which does not result in a structural or manipulative difference between the compositions of the prior art.  Therefore, as the composition of the prior art and that of the claimed invention are compositionally the same, they would be expected to have the same properties and characteristics when in use.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 

Antrodia cinnamomea, thereby obtaining red mycelia (Remarks, Pg. 7, Lines 18-21).

This is not found to be persuasive for the following reasons, initially the claimed invention is drawn to a composition and not to a method of use thereof.  As discussed above, with regard to the limitation of Claim 8, that the mycelia of Antrodia cinnamomea is in red color, the Examiner notes that Claim 5 is drawn to a culture medium “configured to culture Antrodia cinnamomea", and thus the preamble recites an intended use for the culture media which does not result in a structural or manipulative difference between the compositions of the prior art.  Therefore, as the composition of the prior art and that of the claimed invention are compositionally the same, they would be expected to have the same properties and characteristics when in use.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim);



This is not found to be persuasive for the reasoning provided in the rejections above which make obvious the instant composition.  As discussed above, those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification to the prior art to arrive at the claimed concentrations because this is no more than the routine optimization of result-effective variables.  That is, the carbon sources, nitrogen sources, Vitamin A and agar are all used to effectively grow/proliferate the Vitamin A producing fungus on a solid support.  The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

The Applicant cites the prior filed Declaration as supporting the claimed media as providing red mycelia in Antrodia cinnamomea, noting that none of the cited references produce this result (Remarks, Pg. 8, Lines 5-20).

not to a method of culturing Antrodia cinnamomea. The Declarant has also not established that the evidence is in fact unexpected and of practical significance.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/17/2021